STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0690
VERSUS

BRANDON NYCOLE ROBINSON SEPTEMBER 12, 2022
In Re: Brandon Nycole Robinson, applying for supervisory

writs, 32nd Judicial District Court, Parish of
Terrebonne, No. 716,974.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED. Relator failed to meet his burden of
demonstrating that but for defense and appellate counsels’
alleged errors, there is a reasonable probability the outcome of
the trial would have been different. La. Code Crim. P. art.
930.2; Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct.
2052, 2068, 80 L.Ed.2d 674 (1984).

COURT OF APPEAL, FIRST CIRCUIT

Aon

DEPUTY CLERK OF COURT
FOR THE COURT